DETAILED ACTION
Response to Arguments
The objections to the drawings have been withdrawn because of the corrections made. 
Applicant’s arguments with respect to the new amendment in claims 1 and 17   have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2019/0164901) (“Liu”). 
With regard to claim 1, figures 4-5 and 8-9 of Liu disclose a display device (“display device”, par [0048]) comprising: a base substrate 100’ in which a display area (“display area”, par [0035]) and a pad area (“bonding area”, par [0035]) disposed around the display area (“display area”, par [0035]) are defined; a plurality of panel pads (“plurality of pins 11 are disposed on the bonding area”, par [0035]) disposed on the pad area (“bonding area”, par [0035]) of the base substrate 100’; and a printed circuit board 200” attached (“array substrate 100′ and the chip on film 200″ ”, par [0057]) to the pad area (“bonding area”, par [0035]) of the base substrate 100’ and including: a plurality of circuit pads (60, 21) including: a first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) including a plurality of first patterns (pattern in opening between 62 extending from left to right in fig. 8) passing through the first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) from a surface of the first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) in a thickness direction, wherein the plurality of circuit pads (60, 21) further includes a first lead signal line 21, wherein the plurality of panel pads 11 includes a first panel signal line 11 which corresponds to the first lead signal line 21, a first panel dummy line (first longitudinal alignment labels 52 extending from top to bottom in fig. 5) which is disposed between the first panel signal line 11 and the first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8), and a first panel align mark (first longitudinal alignment labels 52 extending left to right in fig. 5) which is physically connected to the first panel dummy line (first longitudinal alignment labels 52 extending from top to bottom in fig. 5), and wherein the first lead signal line 21 and the first panel signal line 11 are electrically connected (“plurality of pins 21 are configured for the one-to-one corresponding connections with the plurality of pins 11”, par [0035]).
With regard to claim 2, figs. 4-5 and 8-9 of Liu disclose that the plurality of first patterns (pattern in opening between 62 extending from left to right in fig. 8) extends from a first end (left end of 62) of the first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) and terminates in the first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) in a plan view.
With regard to claim 5, figs. 4-5 and 8-9 of Liu disclose that the first lead signal line 21 which extends in a first direction (bottom to top direction); and the first panel signal line 11 and extends in the first direction (bottom to top direction).
With regard to claim 13, figs. 4-5 and 8-9 of Liu disclose that the first lead signal line 21 and the first panel signal line 11 are directly connected.
With regard to claim 14, figs. 4-5 and 8-9 of Liu disclose that the first lead signal line 21 and the first panel signal line 11 are bonded.
Applicant's claim 14 do not distinguish over the Liu reference regardless of the process used to form the bond between first lead signal line and first panel signal line because only the final product is relevant, not the process of making such as ultrasonically.  
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.

With regard to claim 17, figs. 8-9 of Liu discloses a display device comprising: a printed base substrate 200”; and a plurality of circuit pads (60, 21) disposed on the printed base substrate 200” and including: a lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) including a plurality of first patterns (pattern in opening between 62 extending from left to right in fig. 8) passing through the first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) from a surface of the first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) in a thickness direction, a first lead signal line 21 spaced apart from the lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8), and a first lead dummy line (second longitudinal alignment labels 62 extending from top to bottom in fig. 8) disposed between the first lead signal line 21 and the lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8), the first lead dummy line (second longitudinal alignment labels 62 extending from top to bottom in fig. 8) being spaced apart from the first lead signal line 21.
With regard to claim 18, figs. 4-5 and 8-9 of Liu disclose that the plurality of patterns (pattern in opening between 62 extending from left to right in fig. 8) extends from a first end (left end of 62) of the lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) and terminates in the lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) in a plan view.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0164901) (“Liu”) in view of Kurasawa et al. (US 2016/0291723) (“Kurasawa”).
With regard to claim 3, Liu does not disclose that the plurality of first patterns extends to a second end of the first lead align mark from a first end of the first lead align mark and completely crosses the first lead align mark in a plan view.
	However, figure 5 of Kurasawa discloses that the plurality of first patterns (gap in M, fig. 5) extends to a second end of the first lead align mark M from a first end (top end of M) of the first lead align mark M and completely crosses the first lead align mark M in a plan view.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the alignment mark of Liu with the shape as taught in Kurasawa in order to provide marks for positioning of the flexible printed circuit in tis implementation process.  See par [0066] of Kurasawa. 
With regard to claim 6, figures 8-9 of Liu discloses that the plurality of circuit pads (22, 60, 21) further includes a second lead align mark (right alignment mark 22 in fig. 3) spaced apart from the first lead align mark (second longitudinal alignment labels 62 extending from left to right in fig. 8) with the first lead signal line 21 therebetween. 
Liu  does not and the second lead align mark includes a plurality of second patterns passing through the second lead align mark from a surface of the second lead align mark in the thickness direction.
However, fig. 5 of Kurasawa discloses that the second lead align mark (right M in fig. 5) includes a plurality of second patterns (opening between gap in right M in fig. 5) passing through the second lead align mark (right M in fig. 5) from a surface of the second lead align mark (right M in fig. 5) in the thickness direction.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the alignment mark of Liu with the shape as taught in Kurasawa in order to provide marks for positioning of the flexible printed circuit in tis implementation process.  See par [0066] of Kurasawa. 
With regard to claim 7, figs. 4-5 and 8-9 of Liu discloses that the plurality of circuit pads (22, 21) further includes a second lead signal line (rightmost 21 in fig. 8) disposed between the first lead signal line (leftmost 21 in fig. 8) and the second lead align mark (right 22); the plurality of panel pads 11 includes a second panel signal line (rightmost 11 in fig. 4) corresponding to the second lead signal line (rightmost 21 in fig. 8); and the second lead signal line (rightmost 21 in fig. 8) and the second panel signal line (rightmost 11 in fig. 4) are electrically connected.
With regard to claim 8, figs. 4-5 and 8-9 of Liu discloses that the first panel dummy line (52 extending top to bottom in fig. 4) extends in the first direction (top to bottom in fig. 4) and the first panel align mark (52 extending left to right in fig. 4) extends in a second direction (left to right) in fig. 4) which crosses the first direction in a plan view. 
With regard to claim 19, Liu does not disclose that the plurality of patterns extends to a second end of the lead align mark from a first end of the lead align mark and completely crosses the lead align mark in a plan view.
	However, figure 5 of Kurasawa discloses that the plurality of patterns (gap in M, fig. 5) extends to a second end of the lead align mark M from a first end (top end of M) of the lead align mark M and completely crosses the lead align mark M in a plan view.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the alignment mark of Liu with the shape as taught in Kurasawa in order to provide marks for positioning of the flexible printed circuit in tis implementation process.  See par [0066] of Kurasawa. 


Claims 4, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0164901) (“Liu”) in view of Tanimori (US 2006/0291179).
With regard to claim 4, Liu does not disclose that the plurality of first patterns is disposed in the first lead align mark and is completely surrounded by a material constituting the first lead align mark in a plan view.
However, figure 3 of of Tanimori discloses that the plurality of first patterns (opening within main part 251 of alignment mark 250) is disposed in the first lead align mark 250 and is completely surrounded by a material constituting the first lead align mark 250 in a plan view.
Therefore, it would have been obvious to one of ordinary skill in the art to form the alignment mark on the chip on film of Liu with alignment mark as taught in Tanimori in order to serve as a reference mark for relative positioning between the wiring board and the display panel when the wiring board and display panel are to be connected.  See par [0026] of Tanimori. 
With regard to claim 15, Liu does not disclose a coupling member disposed between the first lead signal line and the first panel signal line, wherein the coupling member includes an anisotropic conductive film, and the first lead signal line and the first panel signal line are electrically connected to each other by the anisotropic conductive film.
However, figure 2 of Tanimori discloses a coupling member 300 disposed between the first lead signal line 220 and the first panel signal line 110, wherein the coupling member 300 includes an anisotropic conductive film (“anisotropic conductive film 300”, par [0025]), and the first lead signal line 220 and the first panel signal line 110 are electrically connected (110 connected to 234) to each other by the anisotropic conductive film 300.
Therefore, it would have been obvious to one of ordinary skill in the art to connect the pins of Liu using an anisotropic conductive film as taught in Tanimori in order to mechanically connect the pads of the display panel and electrode parts of the wiring board by an adhesive contained in the anisotropic conductive film.  See par [0025] of Tanimori. 
With regard to claim 16, Liu does not disclose a resin which is disposed between the printed circuit board and the base substrate and contacts surfaces of the plurality of panel pads and surfaces of the plurality of circuit pads, wherein the resin contacts the first lead align mark and fills a first pattern of the plurality of first patterns of the first lead align mark.
However, figure 2 of Tanimori discloses a resin (“cover film 240 is formed of a resin material”, par [0024]) which is disposed between the printed circuit board 200 and the base substrate 100 and contacts surfaces (“cover film 240 is a solid film that is formed substantially entirely over the wiring board 200 “, par [0024]) of the plurality of panel pads 110 and surfaces of the plurality of circuit pads 234, wherein the resin 240 contacts the first lead align mark 250 and fills a first pattern of the plurality of first patterns (opening in 251 of 250) of the first lead align mark 250.
Therefore, it would have been obvious to one of ordinary skill in the art to form the chip on film and array substrate of Liu with the cover film as taught in Tanimori in order to suppress the peeling of the wiring pattern.  See par [0028] of Tanimori. 
With regard to claim 20, Liu does not disclose that the plurality of patterns is disposed in the lead align mark and is completely surrounded by a material constituting the lead align mark in a plan view.
However, figure 3 of Tanimori discloses that the plurality of patterns (opening within main part 251 of alignment mark 250) is disposed in the lead align mark 250 and is completely surrounded by a material constituting the lead align mark 250 in a plan view.
Therefore, it would have been obvious to one of ordinary skill in the art to form the alignment mark on the chip on film of Liu with alignment mark as taught in Tanimori in order to serve as a reference mark for relative positioning between the wiring board and the display panel when the wiring board and display panel are to be connected.  See par [0026] of Tanimori. 

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             10/15/2022